Case 1:19-cv-02538-REB Document 1-9

JS 44 (Rev.06/17) District of Colorado

Filed 09/06/19 USDC Colorado Page 1 of 1

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Khalid Muhammad

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number) .
Nathan T. Mattison, Esq. and Robert H. Harper, Esq. - Law Offices of

Dianne Sawaya, LLC, 4500 Cherry Creek Drive South, Suite 1030,
Denver, CO 80246, (303) 758-4777

Denver County, CO

DEFENDANTS

State Farm Mutual Auto Insurance Company

County of Residence of First Listed Defendant _ McLean County, IL
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (if Known)
L. Kathleen Chaney, Esq. and Elaine K. Stafford, Esq. - Lambdin &
Chaney, LLP 4949 South Syracuse Street, Suite 600, Denver, CO
80237, (303) 799-8889

 

 

U.. BASIS OF JURISDICTION (Place an “X” in One Box Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

(For Diversity Cases Only)

 

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

11 U.S. Government 1 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 1 Incorporated or Principal Place Oo4 oa4
of Business In This State
© 2. U.S. Government A4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place os Ss
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a O3 d 3. Foreign Nation O6 O86
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
I CONTRACT. TORTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES ]
& 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Dmg Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
CT 120 Marine (7 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 0 376 Qui Tam (31 USC
CO) 130 Miller Act (7 315 Airplane Product Product Liability 6 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability 0 367 Health Care/ 11 400 State Reapportionment
C7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights C) 430 Banks and Banking
C7 151 Medicare Act ) 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
C] 152 Recovery of Defaulted Liability CO 368 Asbestos Personal 0 835 Patent - Abbreviated 1 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | C1 470 Racketeer Influenced and
(Excludes Veterans) C) 345 Marine Product Liability 01 840 Trademark Corrupt Organizations
{1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR: SOCIAL SECURITY. 0 480 Consumer Credit
of Veteran’s Benefits ( 350 Motor Vehicle C1 370 Other Fraud CO 710 Fair Labor Standards O 861 HIA (1395 ff) C1 490 Cable/Sat TV
C) 160 Stockholders’ Suits ( 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) O 850 Securities/Commodities/
(1 190 Other Contract Product Liability 1 380 Other Personal 1 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
€] 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0 864 SSID Title XVI C1 890 Other Statutory Actions
0 196 Franchise Injury C1 385 Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) C) 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical (1 893 Environmental Matters
Medical Malpractice Leave Act () 895 Freedom of Information
| REAL ‘PROPERTY. CIVIL RIGHTS PRISONER PETITIONS || 790 Other Labor Litigation FEDERAL TAX SUITS Act
C1 210 Land Condemnation CO 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 1 870 Taxes (U.S, Plaintiff 01 896 Arbitration
C1 220 Foreclosure (4 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0) 899 Administrative Procedure
(J 230 Rent Lease & Ejectment O 442 Employment 1 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
C1 240 Torts to Land CO 443 Housing/ Sentence 26 USC 7609 Agency Decision
(1 245 Tort Product Liability Accommodations 1 530 General (1 950 Constitutionality of
(1 290 All Other Real Property (445 Amer. w/Disabilities - |] 535 Death Penalty EMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
CI 446 Amer. w/Disabilities -| 0 540 Mandamus & Other |( 465 Other Immigration
Other C1 550 Civil Rights Actions
C1 448 Education (1 555 Prison Condition
C1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

VY. ORIGIN (Place an “X” in One Box Only)

O11. Original {K2 Removed from O 3  Remanded from (1 4 Reinstated or © 5 Transferred fron © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. Section 1332(a) and 28 U.S.C. Section 1441(a)

Brief description of cause:
Insurance Coverage

erry
| [AP Docket

 

 

 

 

 

VII. REQUESTED IN {1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes ONo

VI RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF REC

09/06/2019 /s/ Elaine K. Stafford, ESE?

FOR OFFICE USE ONLY Ce ‘eee

RECEIPT # AMOUNT APPLYING IFP DGE MAG, JUDGE

 

 
